Case 1:20-cv-00295-JDL Document 40-4 Filed 12/28/20 Page 1 of 2   PageID #: 519




                       EXHIBIT D
                                       Case 1:20-cv-00295-JDL Document 40-4 Filed 12/28/20 Page 2 of 2                            PageID #: 520


                                                                Dest                                                      First    Last     Call       Call       Term
      Site        PortLoc       Ctry    Wireless    Dialed#     Zone     Start Time End Time Dur.(s)     Acct#     PIN    Name     Name     Type      Status       Cat.       Priv
                                                                                                                                                                 Called
Franklin County                                               Intralata/I 12/28/2017   12/28/2017                                                                party
Jail, ME          S4        1           N          2072215736 ntrastate 11:18:26       11:32:14   828   17976    3312    SCOTT    BRINK   Direct Bill complete   hangup   X
                                                                                                                                                                 Called
Franklin County                                               Intralata/I 12/28/2017   12/28/2017                                                                party
Jail, ME          S4        1           N          2072215736 ntrastate 12:56:36       12:57:22   46    17976    3312    SCOTT    BRINK   Direct Bill complete   hangup   X
                                                                                                                                                                 Called
Franklin County                                               Intralata/I 12/28/2017   12/28/2017                                                                party
Jail, ME          S4        1           N          2072215736 ntrastate 15:03:19       15:04:23   64    17976    3312    SCOTT    BRINK   Direct Bill complete   hangup   X
                                                                                                                                                                 Called
Franklin County                                               Intralata/I 12/28/2017   12/28/2017                                                                party
Jail, ME          S4        1           N          2072215736 ntrastate 15:19:47       15:26:48   421   17976    3312    SCOTT    BRINK   Direct Bill complete   hangup   X
                                                                                                                                                                 Called
Franklin County                                               Intralata/I 12/29/2017   12/29/2017                                                                party
Jail, ME          S4        1           N          2072215736 ntrastate 10:24:21       10:24:54   33    17976    3312    SCOTT    BRINK   Direct Bill complete   hangup   X
                                                                                                                                                                 Called
Franklin County                                               Intralata/I 12/29/2017   12/29/2017                                                                party
Jail, ME          S4        1           N          2072215736 ntrastate 11:53:21       11:55:33   132   17976    3312    SCOTT    BRINK   Direct Bill complete   hangup   X
